02/03/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: OP 22-0045


                                       OP 22-0045
                                                                                              D
 RUSSELL SCOTT AVERY,                                                              FEB 0 3 2022
                                                                                 Bowen Greenwood
                                                                               Clerk of Supreme Court
              Petitioner,                                                           1•;at(.. nf Montane



       v.                                                             ORDER

 STATE OF MONTANA,

              Respondent.


      Russell Scott Avery has filed an "Extraordinary Writ of Habeas Corpus" that we
deem a Petition for Writ of Habeas Corpus, pursuant to M. R. App. P. 14(2). Avery states
that the Missoula County "District Court Violated [his] Due Process Rights when it
Unilaterally [superseded] the Statutory Authority of the State Board of Parole and revoked
[his] April 14, 2020[] Parole." He includes copies of pertinent documents and written
judgments. We amend the caption to include the Warden of the Montana State Prison,
where Avery is incarcerated. Section 46-22-201(1)(c), MCA. Upon review, we deem it
appropriate to require a response to Avery's Petition. Therefore,
      IT IS ORDERED that the Attorney General or counsel for the Department of
Corrections are GRANTED thirty days from the date of this Order in which to prepare,
file, and serve a written response to the petition for a writ of habeas corpus together with
appropriate documentary exhibits.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Attorney General; to counsel for the Department of Corrections; and to Petitioner
personally.
      DATED this 3rd day of February, 2022.




                                                       2  56-19;41---"Lstice